The opinion of the court was delivered by
Van Dyke, J.
The certiorari in this case brings up for *429'consideration an assessment and taxation, by the authorities ■of Jersey City, on the ferry boats of the New York and Erie Railway Company, which ply between New York and Jersey City. These boats are all owned by a corporation ■belonging to, and chartered by the state of New York. They are all enrolled in the custom house in the city of New York; and they are used for carrying passengers, freight, &c., between that city and Jersey City, some of which is of a local character; but most of their business, it is supposed, is in connection with the Erie railway itself. None of the boats •appear to have been built in this state, nor to have any permanent location here, except that they lie at, and are fastened 4o the piers on this side, long enough to deliver and receive their passengers and freight, or to wait for their arrival, and in a few instances, one or more of them have remained on this side long enough to receive repairs.
Our act relative to taxes directs, that when the owner of personal property shall be a nonresident of this state, such property shall be taxed in the township or ward where the same may be situate; but I am unable to see how these steamboats can be considered as being situated in the state of New Jersey at all. The personal estate of foreign owners, to be so situated as to be subject to taxation within the meaning of the act, must have some permanent location here, for the time being at least. It cannot be, I think, that all the vessels belonging in other states, and owned by citizens thereof, visiting our shores, but never coming upon them daily and several times a day, and returning back again as often as they come, can be considered as situated here. The establishment of the principle contended for by the assessor in this case would seem to authorize him in assessing everything that he can find within his official limits at any time while making his assessments; which would render it unsafe for a stranger to our soil to visit it with his property during that time. The law does not contemplate any such thing. It is oxdy intended to tax such personal property of foreigners, as is actually located or used within the state with some*430thing like permanency, and not having its actual location or home somewhere else. These boats have no actual location or place of residence, so to speak, in this state; but they have a location and home in the state of New York, and cannot, I think, in any sense, be considered as belonging here as the objects of taxation by us.
I do not think it wise, either as a matter of comity or of policy, to press these border questions, when they contain any considerable amount of doubt. They are certainly calculated to provoke retaliatory proceedings ou the other side; and if we may tax the ferry boats of the Erie company, I do not see why New York may not also tax the ferry boats of the New Jersey Railroad Company. One hostile act of the kind is-quite likely to produce another, and in this way much bad feeling and bad.neighborhood will be engendered. Friendly feeling and pleasant intercourse with our neighbors, and especially with our sister states, should by all means be cultivated, and all proceedings calculated to produce the contrary should be avoided, if possible.
I think, therefore, these assessments should be set aside.
Assessments set aside.